         Case 3:18-cr-00171-SRU Document 141 Filed 06/11/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                    :       CASE NO.: 3:18CR171 (SRU)
                  PLAINTIFF                  :
                                             :
V.                                           :
                                             :
VINCENT DECARO,                              :
                          DEFENDANT          :       JUNE 11, 2020


                   MOTION TO MODIFY CONDITIONS OF RELEASE

The defendant, VINCENT DECARO, respectfully moves, through undersigned counsel, pursuant

to 18 U.S.C. § 3145(a)(2), to amend the conditions of his release. Mr. Decaro seeks an Order of

the Court permitting him to access the Internet to consult with counsel through Zoom to review

discovery and discuss matters related to his case and obtain online counseling services. In support

of such motion undersigned counsel provides as follows:

       1.      Mr. Decaro was presented, arraigned and ordered detained on April 24, 2019.

       2.      On April 7, 2020 the Court entered an Order setting Conditions of Release. Mr.

               Decaro was ordered released subject to conditions, including posting a $50,000

               secured bond, self-quarantining and residing with his aunt, Donna Falci, in Weston,

               Connecticut and not accessing the Internet.

       3.      Mr. Decaro has been fully compliant with his conditions of release.

       4.      Undersigned counsel needs to review discovery with Mr. Decaro and would like to

               use the Zoom platform to discuss matters related to his case with him.

       5.      Mr. Decaro would like to participate in counseling and is working with counsel to

               locate a mental health professional able to provide remote services.

       6.      USPO Mike Jones does not have any objection to this request.
        Case 3:18-cr-00171-SRU Document 141 Filed 06/11/20 Page 2 of 3




       7.     AUSA Douglas Morabito does not have any objection to this request.

       WHEREFORE, the defendant requests that the Court grant this Motion to Modify the

Conditions of Release permitting Mr. Decaro to access the Internet to consult with counsel and

obtain counseling.



                                           Respectfully submitted,

                                           VINCENT DECARO

                                           ___/s/ Audrey Felsen_

                                           Audrey A. Felsen, Esq.
                                           Koffsky & Felsen, LLC
                                           1150 Bedford Street
                                           Stamford, CT 06905
                                           Phone: (203) 327-1500
                                           Fax: (203) 327-7660
                                           Fed. Bar. No.: ct20891
                                           afelsen@aol.com
         Case 3:18-cr-00171-SRU Document 141 Filed 06/11/20 Page 3 of 3




                                      CERTIFICATION

       THIS IS TO CERTIFY that on June 11, 2020 a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     __/s/ Audrey Felsen__
                                                     Audrey A. Felsen
